  Case 1:19-cr-00059-LO Document 112 Filed 02/05/20 Page 1 of 9 PageID# 827



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

                                                   )
UNITED STATES OF AMERICA                           )      Criminal No. 1:19cr59
                                                   )
       v.                                          )      The Honorable Liam O’Grady
                                                   )
DANIEL EVERETTE HALE,                              )
                                                   )
                               Defendant.          )
                                                   )

 GOVERNMENT’S RESPONSE TO DEFENDANT’S OPPOSITION TO PROCEEDING
        EX PARTE ON GOVERNMENT’S CIPA SECTION 4 MOTION

       On January 30, 2020, Defendant Daniel Everette Hale filed a motion opposing the

government proceeding ex parte under Section 4 of the Classified Information Procedures Act

(CIPA), 18 U.S.C. App. III. (Dkt. No. 111.) He asked the court to “require the government to

serve its CIPA § 4 motion on the defense or to file a motion for leave to file ex parte and, in

either case, permit the defense an opportunity to respond.” (Dkt. No. at 5.) As explained in

further detail below, the statutes and case law specifically provide for ex parte proceedings under

CIPA § 4, and the government does not need to make any particular showing, nor seek leave of

the court, before proceeding ex parte. Nonetheless, and if Hale would like to file an ex parte

response (without seeing the government’s filing), or have an ex parte hearing with the Court to

advise on his defense(s), the government has no objection.

                                            DISCUSSION

       Hale has cited no authority for the proposition that CIPA § 4 motions cannot be filed ex

parte. This is because there is none. The case law on this issue, which is consistent with the

plain language of CIPA § 4, plainly permits such ex parte filings.
     Case 1:19-cr-00059-LO Document 112 Filed 02/05/20 Page 2 of 9 PageID# 828



A.      The Statutes and Case Law Specifically Provide for Ex Parte Proceedings Under
        CIPA Section 4

        Although CIPA does not require the government to proceed ex parte, the statute

expressly permits ex parte proceedings. Indeed, CIPA § 4 twice refers to submissions going to

the court alone:

               The court may permit the United States to make a request for [relief
               from discovery] in the form of a written statement to be inspected
               by the court alone. If the court enters an order granting relief
               following such an ex parte showing, the entire text of the statement
               of the United States shall be sealed and preserved in the records of
               the court to be made available to the appellate court in the event of
               an appeal.

18 U.S.C. App. III at § 4 (emphasis added).

        Markedly, CIPA § 4 is not the only grounds for proceeding ex parte. Federal Rule of

Criminal Procedure 16 similarly contemplates ex parte, in camera proceedings. See United

States v. Mejia, 448 F.3d 436, 455-58 (D.C. Cir. 2006) (conducting an ex parte, in camera

review of classified material under CIPA § 4 and Rule 16(d)). Rule 16(d)(l) provides that “[a]t

any time, the court may, for good cause, deny, restrict, or defer discovery or inspection, or grant

other appropriate relief,” and that “[t]he court may permit a party to show good cause by a

written statement that the court will inspect ex parte.” Fed. R. Crim. P. 16(d)(l) (emphasis

added); see also United States v. Innamorati, 996 F.2d 456, 487 (1st Cir. 1993) (“[Rule] 16(d)(l)

expressly authorizes the court to deny discovery of information sought by a defendant based on

an ex parte showing by the government of the need for confidentiality.”). According to the

Advisory Committee Notes, “[a]mong the considerations to be taken into account” when

deciding a motion under Rule 16(d)(1) is “the protection of information vital to the national

security.” Rule 16 Advisory Committee Notes, 1966 Amendments, Subdivision (e).




                                                 2
  Case 1:19-cr-00059-LO Document 112 Filed 02/05/20 Page 3 of 9 PageID# 829



Congress enacted CIPA, in part, to encourage the utilization of ex parte proceedings in the

context of national security prosecutions. As the Senate has explained, CIPA § 4 was enacted

“to clarify[] the court’s powers under Federal Rule of Criminal Procedure 16(d)(l) . . . because

some judges have been reluctant to use their authority under the rule.” S. Rep. No. 96-823, at 6

(1980), as reprinted in 1980 U.S.C.C.A.N. 4294, 4299-4300. To this end, CIPA has been

successful.

       Since the enactment of CIPA, courts consistently have upheld the submission of ex parte,

in camera motions under Rule 16(d)(l) and CIPA § 4. See United States v. Asgari, 940 F. 3d

188, 192 (6th Cir. 2019) (CIPA permits district court to assess whether classified information is

relevant and helpful to defendant’s case in an ex parte CIPA § 4 hearing); United States v.

Amawi, 695 F.3d 457, 472 (6th Cir. 2012) (“[E]very court that has considered this issue has held

that CIPA permits ex parte hearings.”); United States v. Campa, 529 F.3d 980, 995 (11th Cir.

2008); Mejia, 448 F.3d at 457-58 (approving CIPA § 4 ex parte hearing); United States v.

O’Hara, 301 F.3d 563, 568-69 (7th Cir. 2002) (district court properly conducted ex parte, in

camera review to determine whether classified information was discoverable); United States v.

Klimavicius-Viloria, 144 F.3d 1249, 1261-62 (9th Cir. 1998) (“In a case involving classified

documents, however, ex parte, in camera hearings in which government counsel participates to

the exclusion of defense counsel are part of the process that the district court may use in order to

decide the relevancy of the information.”); United States v. Yunis, 867 F.2d 617, 620 (D.C. Cir.

1989); United States v. Sarkissian, 841 F.2d 959, 965 (9th Cir. 1988); United States v. McAfee,

479 U.S. 805 (1986); United States v. Pringle, 751 F.2d 419, 427-28 (1st Cir. 1984), vacated and

remanded on other grounds sub nom; United States v. Pelton, 578 F.2d 701, 707 (8th Cir. 1978)

(ex parte, in camera proceedings appropriate under Rule 16(d)(1) where prosecutors were




                                                 3
     Case 1:19-cr-00059-LO Document 112 Filed 02/05/20 Page 4 of 9 PageID# 830



concerned about safety of individuals if certain tapes were disclosed to defense); United States v.

Abu-Jihaad, 2007 WL 2972623, at *1 (D. Conn. Oct. 11, 2007); United States v. Rahman, 870 F.

Supp. 47, 49, 53 (S.D.N.Y. 1994); see also United States v. Daoud, 755 F.3d 479, 484-85 (7th

Cir. 2014) (finding that defense counsel’s possession of security clearances did not obviate need

to have ex parte, in camera review of classified materials to determine whether disclosure would

harm national security).

        In addition, courts have recognized that although Rule 16(d)(1) and CIPA Section 4

speak only of the government submitting a written statement, “ex parte, in camera hearings in

which the government counsel participates to the exclusion of defense counsel are part of the

process that the district court may use.” Klimavicius-Viloria, 144 F.3d at 1261. This is

particularly so where “the court has questions about the confidential nature of the information or

its relevancy.” Id.; see also Mejia, 448 F.3d at 457; United States v. Libby, 429 F. Supp. 2d 18,

24-25 (D.D.C. 2006) (hereinafter, “Libby I”).

        Accordingly, proceeding ex parte under CIPA § 4 is well-grounded in positive law and

well-established in precedent.

B.      Contrary to Hale’s Arguments, the Government Neither Needs to Make a Particular
        Showing nor Seek Leave of the Court before Proceeding Ex Parte

        Hale’s arguments that the government must provide justification and seek leave from the

Court prior to filing ex parte submissions pursuant to CIPA § 4 are entirely without support.

CIPA § 4 requires no particular showing by the government before the Court may grant a request

to proceed ex parte and in camera. See United States v. Kim, No. 1:10-cr-225-CKK (D.D.C.),

Dkt. No. 92 at 2 (finding no support in § 4 or case law for the proposition that the government

must make a substantial showing to proceed ex parte under § 4 and noting that the same decision

was reached in Libby); cf. United States v. Libby, 429 F. Supp. 2d 46, 48 (D.D.C. 2006)



                                                 4
  Case 1:19-cr-00059-LO Document 112 Filed 02/05/20 Page 5 of 9 PageID# 831



(hereinafter, “Libby II”) (clarifying court’s earlier opinion on ex parte filings and holding that

“the Court cannot preemptively constrain the government in any manner from making filings it

deems appropriate, necessary, and permissible under Section 4”); United States v. Ahmad, No.

3:04-CR-301, 2013 WL 1899792, at *2 (D. Conn. May 1, 2013) (“in United States v. Libby. . . ,

the court said explicitly that there is no requirement under CIPA to show exceptional

circumstances before proceeding ex parte.” (citation omitted)). See also United States v. Brown,

No. 5:14-CR-58 (E.D.N.C. 2014) at Dkt. No. 52 (setting scheduling order for government’s

filing of its CIPA § 4 ex parte without requiring the government to provide any public

justification for proceeding ex parte); Ahmad, 2013 WL 1899792, at *2 (finding that the

government’s motion pursuant to CIPA § 4 and Rule 16(d)(1) was properly filed in camera and

ex parte).1

       As a practical matter, this makes sense. “[S]ince the government is seeking to withhold

classified information from the defendant, an adversary hearing with defense knowledge would

defeat the very purpose of the discovery rules.” H.R. Rep. No. 96-831, at 27 n.22 (1980). The

same has been observed with respect to Rule 16(d)(l): “it would defeat the purpose of the

protective order if the government were required to make its showing in open court.” Rule 16

Advisory Committee Notes, 1966 Amendments, Subdivision (e).




       1
          The one case the Defendant analyzes in depth, United States v. Rezaq, 899 F. Supp. 697,
707 (D.D.C. 1995), no longer appears to be good law. In Libby I, 429 F. Supp. 2d at 24, the
same district court “decline[d] to adopt the defendant’s position that he must first have the
opportunity to litigate whether the government has established exceptional circumstances before
the government can submit to the Court ex parte filings pursuant to Section 4.” The court found
that “[t]here is simply no requirement for such a showing in the CIPA, and this Court cannot not
[sic] judicially require it.” See also Libby II, 429 F. Supp. 2d at 48 (making clear that the court,
itself, would review the ex parte filing to determine whether it should be served on the defense).



                                                  5
     Case 1:19-cr-00059-LO Document 112 Filed 02/05/20 Page 6 of 9 PageID# 832



        Here, the government’s ex parte filing under CIPA § 4 contains information supporting

the ex parte nature of the filing. The defense does not have clearances or a need to know the

information contained in the government’s CIPA § 4 motion and supporting declaration. Based

on the foregoing, this Court should not require the government to seek leave or provide advance

justification prior to filing ex parte under CIPA § 4.

C.      The Government Has No Objection to Hale Filing Ex Parte Response, or Having an
        Ex Parte Hearing with the Court to Advise on His Defense(s)

        The government has no objection to Hale filing an ex parte response to what it believes

our CIPA § 4 Motion to contain, or having an ex parte hearing with the Court to advise on his

defenses. However, we would object to an adversarial CIPA § 4 hearing with both parties

present for the same reasons we object to providing Hale with our Motion. That is, Hale does

not have the clearances to receive this classified information, and he has no need to know the

classified information.

        The law does not require an adversarial proceeding under CIPA.2 Indeed, “[i]f the

Government’s need for an ex parte motion under Section 4 is meritorious, it would defeat the

purpose of an ex parte motion to require the Government to disclose its reasons to the

Defendant.” Kim, No. 1:10-cr-225, Dkt. No. 92 at 2; see Campa, 529 F.3d at 995 (“The right

that section four confers on the government would be illusory if defense counsel were allowed to

participate in section four proceedings because defense counsel would be able to see the

information that the government asks the district court to keep from defense counsel’s view.”).




        2
         The Defendant’s arguments about “general disfavor” towards ex parte proceedings are
unpersuasive. See Dkt. No. 111 at 2-3. The drafters of CIPA were aware of this “general
disfavor” when they crafted the language in § 4 specifically allowing for ex parte submissions;
otherwise, no such language would be necessary. As set forth above, courts have consistently
upheld the submission of ex parte, in camera filings under Rule 16(d)(l) and CIPA § 4.


                                                  6
  Case 1:19-cr-00059-LO Document 112 Filed 02/05/20 Page 7 of 9 PageID# 833



       Finally, in addition to describing the legal authority for proceeding ex parte in its public

filings, the government has also in its § 4 filing set forth the case-specific reasons for proceeding

ex parte. Forcing the government to disclose these case-specific reasons to defense counsel

would, as the Campa court said, render “illusory” the government’s rights under CIPA § 4. 529

F.3d at 995.




                                (CONTINUED ON NEXT PAGE)




                                                  7
  Case 1:19-cr-00059-LO Document 112 Filed 02/05/20 Page 8 of 9 PageID# 834



                                        CONCLUSION

       For the reasons stated herein, as well as the reasons provided in the government’s CIPA

§ 4 Motion, the Court should permit the government’s Motion to be filed ex parte and in camera

without first seeking leave of the Court or having to make a particular showing. The government

has no objection to Hale filing an ex parte response or having an ex parte hearing with the Court

to advise on his defenses.



                                                    Respectfully submitted,

                                                    G. Zachary Terwilliger
                                                    United States Attorney

                                             By:                   /s/
                                                    Gordon Kromberg
                                                    Alexander P. Berrang
                                                    Assistant United States Attorneys
                                                    United States Attorney’s Office
                                                    2100 Jamieson Avenue
                                                    Alexandria, Virginia 22314
                                                    Phone: (703) 299-3700
                                                    Fax: (703) 299-3981
                                                    Email: Gordon.Kromberg@usdoj.gov
                                                    Email: Alexander.P.Berrang@usdoj.gov


                                             By:                    /s/
                                                    Heather M. Schmidt
                                                    Senior Trial Attorney
                                                    National Security Division
                                                    United States Department of Justice
                                                    950 Pennsylvania Avenue, NW
                                                    Washington, D.C. 20530
                                                    Tel.: (202) 233-2132
                                                    Fax: (202) 233-2146
                                                    Email: Heather.Schmidt@usdoj.gov



                                                8
  Case 1:19-cr-00059-LO Document 112 Filed 02/05/20 Page 9 of 9 PageID# 835



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2020, I electronically filed the foregoing

GOVERNMENT’S RESPONSE TO DEFENDANT’S OPPOSITION TO PROCEEDING EX

PARTE ON GOVERNMENT’S CIPA SECTION 4 MOTION with the Clerk of Court using the

CM/ECF system, which will send a notification of such filing (NEF) to counsel of record.



                                                                      /s/           .
                                                     Heather M. Schmidt
                                                     Senior Trial Attorney
                                                     District of Columbia Bar No. 496325
                                                     Attorney for the United States
                                                     950 Pennsylvania Avenue N.W.
                                                     Washington, DC 20530
                                                     (202) 233-0986
                                                     (202) 532-4251 (fax)
                                                     Heather.Schmidt@usdoj.gov




                                                 9
